DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 28 August 2019, this is a First Action Non-Final Rejection on the Merits.  Claims 1-20 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 July 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an item receiving unit” and “a communication unit” in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites the limitation "the item receiving unit" in lines 9-10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It appears that this limitation should be written as “an item receiving unit”, and has been interpreted as such in the below rejection(s). Accordingly, appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by High et al (US 2019/0210849 A1, hereinafter High).
Regarding claim 1, High discloses a robot (Figures 1-4, motorized transport unit (MTU) 102) comprising: 
a base (Figure 4, housing 402) configured to form a main body (Figures 1 & 4; at least as in paragraph 0057); 
an item receiving unit (Figures 1 & 6, movable item container 104/storage locker 132) configured to be detached from an upper portion of the base and to have a receiving space receiving an item to be stored therein (Figures 1 & 6; at least as in paragraphs 0053-0054); 
a motor (Figure 4, motorized wheel system 410) providing a driving force for driving (at least as in paragraphs 0057-0060); 
a communication unit (Figure 4, wireless transceiver 412) configured to receive a call request (at least as in paragraphs 0061-0062, 0084-0086 and 0090); and 
a processor (Figure 4, control unit 404) configured to control the motor to move to a position corresponding to a user based on position information included in the call request, and to control the motor to move to a predefined locker station when the item to be stored is received in the item receiving unit from the user (Figures 1 & 4; at least as in paragraphs 0057-0058, 0084-0086 and 0090).
Regarding claim 2, High further discloses wherein the call request further includes information on the item to be stored, and wherein the information includes information on at least one of a kind, a volume, a weight, a quantity, whether to handle care, or a storage temperature of the item to be stored (at least as in paragraphs 0054 and 0085-0086, wherein the “storage locker 132 may be a storage device where items for purchase are collected and placed therein for a customer and/or worker to later 
Regarding claim 3, High further discloses wherein the processor sets a driving path based on a current position of the robot and position information included in the call request and controls the motor based on the set driving path (at least as in paragraphs 0084-0086 and 0149, wherein a route or path can be identified between the determined (i.e. current) location of the MTU and a destination location and further wherein said MTU employs route optimization to determine a route for the MTU to travel based on a user provided list of items entered by said user).
Regarding claim 4, High further discloses wherein the processor controls at least one of a display (Figure 4, user interface 426) or a speaker (Figure 4, audio output 418) to output a message for inducing receiving of the item, after moving to a position corresponding to the user (at least as in paragraph 0066 and 0073, wherein the user interface 426 and audio output 418 are utilized for communicating with a user).
Regarding claim 5, High further discloses wherein the processor acquires item storage information on the item to be stored through the communication unit or an input unit, and wherein the item storage information includes at least one of identification information of the user, a password for carrying out the item to be stored, information on a scheduled time for carrying out, or receiving position information (at least as in paragraphs 0054 and 0085, at least wherein “a requestor will be notified that the items 
Regarding claim 10, High discloses a method for manage item using a robot (Figures 1-4, motorized transport unit(s) (MTU) 102) comprising: 
receiving a robot call request (at least as in paragraphs 0061, 0084-0085 and 0090, wherein the control circuit of the MTU can receive instructions from the central computer system regarding movement of the MTU, and further wherein a user requests use of a MTU); 
selecting available one of the robots based on a state of each of the plurality of robots (at least as in paragraphs 0084 and 0090, wherein the central computer checks to see if there is an available MTU, and further assigns an available MTU to a user); 
transmitting call information corresponding to the robot call request to a selected robot (at least as in paragraphs 0061, 0084-0086 and 0090, wherein the central computer assigns an available MTU to a user, and further wherein said MTU may be used to pick, pack and deliver items to a particular storage locker at a desired location); 
moving the robot receiving the call information to a position corresponding to position information included in the call information (Figures 1 & 4; at least as in paragraphs 0054, 0084-0085 and 0090, wherein said MTU is used to pick, pack and deliver items to a particular storage locker, and further wherein a route is generated for said MTU based on a user provided list of items entered by said user); 
acquiring item storage information for the item to be stored received in the item receiving unit (Figures 1 & 6, movable item container 104/storage locker 132) of the 
moving the robot to a predefined locker station (Figures 1 & 4; at least as in paragraphs 0054, 0084-0085 and 0090, wherein said MTU is used to pick, pack and deliver items to a particular storage locker at a desired location, and further wherein a route is generated for said MTU based on a user provided list of items entered by said user).
Regarding claim 11, High further discloses wherein in the receiving the robot call request, a server receives the robot call request from a user or a terminal of a store (Figures 1 & 6; at least as in paragraphs 0084-0085, 0090 and 0149).
Regarding claim 12, High further discloses wherein the robot call request includes information on at least one of a kind, a volume, a weight, a quantity, whether to handle care, or a storage temperature of the item to be stored, and wherein the selecting one of robots is selecting one of robots corresponding to at least one piece of information of the item to be stored, among at least one robot in an available state (at least as in paragraphs 0054 and 0085-0086, wherein the “storage locker 132 may be a storage device where items for purchase are collected and placed therein for a customer and/or worker to later retrieve.” and further wherein one or more MTU’s may be used to “pick, pack, and deliver items to a particular storage locker 132”) Examiner notes wherein the disclosed “items for purchase” would implicitly include at least a kind (i.e. type) and a quantity of the desired product to be purchased/retrieved.
Regarding claim 13, High further discloses wherein the position information indicates a position of a user or a store, and wherein the moving to the position 
Regarding claim 14, High further discloses wherein the item storage information includes at least one of identification information of a user, a password for carrying out the item to be stored, information on a scheduled time for carrying out, or receiving position information (at least as in paragraphs 0054 and 0085, at least wherein “a requestor will be notified that the items are ready to be picked up, and will be provided the locker location and locker security code key”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 6-9 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over High et al (US 2019/0210849 A1, hereinafter High) in view of Hance et al (US 2018/0088586 A1, hereinafter Hance).
The teachings of High have been discussed above.
Regarding claim 6, High discloses wherein the item receiving unit in which the item to be stored is received is separated from the base (at least as in paragraphs 0053-0054, 0085 and 0090). As noted by the referenced teachings of High, High teaches wherein multiple MTUs may be utilized in a given environment and may detachably connect to one or more item containers and/or storage lockers, however, High is silent specifically wherein said item receiving unit (i.e. containers, lockers, etc.) is separated from the base “by a station management robot disposed at the locker station”.  Hance discloses a system including a plurality of robots provided in a warehouse setting, wherein said plurality of robots may be controlled, via a central planning system, to collaborate to perform tasks related to the processing of items, objects, or boxes within said warehouse environment. Hance additionally teaches wherein said robots may be controlled at particular locations to distribute (i.e. transfer, transport, etc.) items between other robots for transportation to other locations within 
Regarding claim 7, in view of the above combination of High and Hance, High further discloses wherein the processor controls the motor to move to the locker station based on a carry-out request for the item to be stored, or information on a previously received scheduled time for carrying out of the item to be stored (at least as in paragraphs 0084-0086 and 0090, wherein a user provided list of items is entered by a user); and controls the motor to move to a position corresponding to receiving position information included in the carry-out request or previously received receiving position information, when the item receiving unit in which the item to be stored is received is mounted by the station management robot (at least as in paragraphs 0053-0054, 0084-0086, 0090 and 0149, wherein a route or path can be identified between the determined (i.e. current) location of the MTU and a destination location and further wherein said MTU employs route optimization to determine a route for the MTU to travel based on a user provided list of items entered by said user).
Regarding claim 8, in view of the above combination of High and Hance, High further discloses wherein the processor outputs a message for inducing to carry out the item to be stored from the item receiving unit through a display or a speaker after moving to the position corresponding to the receiving position information 
Regarding claim 9, in view of the above combination of High and Hance, High further discloses wherein the processor receives a password for carrying out the item to be stored through an input unit of the item receiving unit, and unlocks a cover of the item receiving unit based on the received password (at least as in paragraphs 0054 and 0085, at least wherein “a requestor will be notified that the items are ready to be picked up, and will be provided the locker location and locker security code key”).
Regarding claim 15, High discloses the method further comprising: separating the item receiving unit of the robot from the robot (at least as in paragraphs 0053-0054, 0085 and 0090); and positioning the separated item receiving unit in a storage area in the locker station (at least as in paragraphs 0053-0054, 0085 and 0090). As noted by the referenced teachings of High, High teaches wherein multiple MTUs may be utilized in a given environment and may detachably connect to one or more item containers and/or storage lockers, however, High is silent specifically wherein said item receiving unit (i.e. containers, lockers, etc.) is separated from the base “by a station management robot disposed at the locker station”.  Hance discloses a system including a plurality of robots provided in a warehouse setting, wherein said plurality of robots may be controlled, via a central planning system, to collaborate to perform tasks related to the processing of items, objects, or boxes within said warehouse environment. Hance additionally teaches wherein said robots may be controlled at particular locations to distribute (i.e. transfer, transport, etc.) items between other robots for transportation to other locations within said warehouse (Figure 1A; at least as in paragraphs 0047-0050 and 0056).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to modify the teachings of High, to include Hance’s teaching of providing a collaborative robotic system for transporting items between different robots at particular locations, since Hance teaches wherein such a collaborative robotic system optimizes resources such as time, space and energy utilization in performing tasks, thereby providing a more efficient robotic system.
Regarding claim 16, in view of the above combination of High and Hance, High discloses the method further comprising: receiving a carry-out request for the item to be stored (at least as in paragraphs 0084-0086 and 0090, wherein a user provided list of items is entered by a user); in response to the received carry-out request, mounting the item receiving unit in which the item to be stored is received located in the storage area on the robot (at least as in paragraphs 0053-0054 and 0084-0086, wherein said MTU detachable connects to one or more of a movable item container, item display module and/or an item storage unit or locker); and moving the robot on which the item receiving unit is mounted to a position corresponding to receiving position information included in the carry-out request or previously received 
Regarding claim 17, in view of the above combination of High and Hance, High further discloses wherein the mounting the item receiving unit to the robot includes selecting available one of the plurality of robots (at least as in paragraphs 0084 and 0090, wherein the central computer checks to see if there is an available MTU, and further assigns an available MTU to a user); moving the selected robot to the locker station (at least as in paragraphs 0054, 0084-0085 and 0090, wherein said MTU is used to pick, pack and deliver items to a particular storage locker at a desired location); and mounting the item receiving unit to the robot moved to the locker station (at least as in paragraphs 0053-0054, wherein said MTU detachable connects to one or more of a movable item container, item display module and/or an item storage unit or locker).
Regarding claim 18, in view of the above combination of High and Hance, High discloses the method further comprising: receiving a password for carrying out the item to be stored; and in a case where the received password matches a preset password, unlocking a cover of the item receiving unit (at least as in paragraphs 0054 and 0085, at least wherein “a requestor will be notified that the items are ready to be picked up, and will be provided the locker location and locker security code key”).
Regarding claim 19, in view of the above combination of High and Hance, High discloses the method further comprising: transmitting delivery information to a terminal of a user while the robot moves to a position corresponding to the receiving position information, wherein the delivery information includes information 
Regarding claim 20, in view of the above combination of High and Hance, High discloses the method further comprising: mounting the item receiving unit in which the item to be stored is received located in the storage area on the robot based on predetermined information on a scheduled time for carrying out for the item to be stored; and moving the robot on which the item receiving unit is mounted to a position corresponding to receiving position information included in the carry-out request or previously received receiving position information (at least as in paragraphs 0053-0054, 0084-0086, 0090 and 0149, wherein a route or path can be identified between the determined (i.e. current) location of the MTU and a destination location and further wherein said MTU employs route optimization to determine a route for the MTU to travel based on a user provided list of items entered by said user).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.  Examiner notes the prior art reference US 9,741,010 B1 issued to Heinla, which is of particular relevance and appears to read on a number of the claim limitation currently provided in the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664